United States Court of Appeals
                      For the First Circuit

No. 08-2331

                          JOSEPH BRAGA,

                      Plaintiff, Appellant,

                                v.

                         THOMAS HODGSON,
 INDIVIDUALLY AND IN HIS CAPACITY AS SHERIFF OF BRISTOL COUNTY,
                AND CERTAIN UNKNOWN INDIVIDUALS,

                      Defendants, Appellees.



                           ERRATA SHEET


     The opinion of this Court issued on May 14, 2010, is amended
as follows:

     On page 6, footnote 6, line 6, the phrase "and Braga did not
appeal from that grant" should be deleted and replaced with: "and
Braga has failed to make any argument that the district court erred
in striking that affidavit."